97 P.3d 1205 (2004)
195 Or. App. 155
STATE of Oregon, Respondent,
v.
Johnathan Jason STICKNEY, Appellant.
C0202-31067; A118290.
Court of Appeals of Oregon.
Argued and Submitted July 30, 2004.
Decided September 1, 2004.
Walter J. Ledesma, Senior Deputy Public Defender, argued the cause for appellant. With him on the brief were Peter A. Ozanne, Executive Director, and Peter Gartlan, Chief Defender.
Janet A. Klapstein, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and LINDER and ORTEGA, Judges.
PER CURIAM.
Defendant, who was convicted of possession of a controlled substance, Schedule II, ORS 475.992, appeals, assigning error to (1)the trial court's denial of a motion to suppress; and (2) the sentencing court's imposition of a condition of probation, pursuant to ORS 137.076, requiring defendant to provide a blood or buccal sample for DNA typing purposes. We reject the first assignment of error without discussion. We reject the second assignment of error for the reasons set out in State ex rel Juv. Dept. v. Mitchell, 130 Or.App. 134, 880 P.2d 958 (1994), aff'd by an equally divided court, 325 Or. 479, 940 P.2d 518, cert. den., 522 U.S. 1004, 118 S. Ct. 578, 139 L. Ed. 2d 416 (1997) (analyzing constitutionality of compelled blood draw of juvenile offender under ORS 419.507(11) (1991)), and State ex rel Juv. Dept. v. Orozco, 129 Or.App. 148, 878 P.2d 432 (1994), rev. den., 326 Or. 58, 944 P.2d 947 (1997) (same).
Affirmed.